UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6303


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SCOTT MATTHEW PIERCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:14-cr-00053-MFU-RSB-1)


Submitted: May 17, 2018                                           Decided: May 21, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott Matthew Pierce, Appellant Pro Se. Erin Marie Harrigan Kulpa, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Scott Matthew Pierce appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to the

Sentencing Guidelines.    We have reviewed the record and find no reversible error.

Accordingly, we deny Pierce’s motion for transcript and affirm for the reasons stated by

the district court in the “Additional Comments” section of the order. See United States v.

Pierce, No. 5:14-cr-00053-MFU-RSB-1 (W.D. Va. Mar. 14, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2